DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Current Status of 16 / 642969
Claims 5-8 and 21-31 are pending and examined on the merits. 
Information Disclosure Statement
The information disclosure statements filed 28 February 2020 and 8 October 2021 is acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 and 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for treating nonsmall cell lung cancer or breast cancer or predicting therapeutic effects of chemotherapy in nonsmall cell lung cancer or breast cancer with (s)-n-(4-amino-6-methyl-5-(quinolin-3-yl)-8,9-dihydropyrimido[5,4-b]indolizin-8- yl)acrylamide or a salt thereof, or a pharmaceutical composition comprising the same.  The specification does not reasonably provide enablement for treating or predicting therapeutic effects of chemotherapy of the scope of malignant tumors claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to ***. Thus, the claims taken together with the specification imply ***.
The state of the prior art and (4) the predictability or unpredictability of the art:
BRONTO (Frontiers in Bioscience E3, 2011, 879-887) describes that EGFR is related to treatment of nonsmall cell lung cancer (page 882, column 2, paragraph 3).  Further clinical investigations are required to clarify the relationship between genomic changes and therapeutic efficacy in cancers related to EGFR (page 882, column 2, paragraph 3).  
KUMAR (Journal of Clinical Oncology, 2008, 10(1), 1742-1751) describes that EGFR activation is linked to breast cancer (page 1748, (first column, last paragraph to column 2, first paragraph).
The relative skill of those in the art:
While the artisan generally would have an advanced degree in [area of claims], their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how EGFR functions in the body or to overcome the art recognition that this disease is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for treating nonsmall cell lung cancer or breast cancer or predicting therapeutic effects of chemotherapy in nonsmall cell lung cancer or breast cancer with (s)-n-(4-amino-6-methyl-5-(quinolin-3-yl)-8,9-dihydropyrimido[5,4-b]indolizin-8- yl)acrylamide or a salt thereof, or a pharmaceutical composition comprising the same. 
The specification does not provide guidance for treating or predicting therapeutic effects of chemotherapy of the scope of malignant tumors claimed.
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to treating or predicting therapeutic effects of chemotherapy of the scope of malignant tumors with (s)-n-(4-amino-6-methyl-5-
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 8, 21, 24, 25, 28, 29, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In these claims the limitation “wherein x represents an arbitrary amino acid residue” renders the claims unclear.  The specified claims do not provide clear metes and bounds with respect to how g719, e709, and l861 is mutated.  Dependent claims 6-7, 22-23, 26-27, and 30-31 are clear as to what the g719 or l861 amino acid is mutated.  Different point mutations are described, however they do not limit the claimed mutations (page 14, paragraph [0053] to page 15, paragraph [0059]).  
Conclusion
Claims 5-8 and 21-31 are not allowed.
The following is a statement of reasons for the indication of allowable subject matter:  HASAKO (Molecular Cancer Therapeutics, 2010, 17(8), 1648-1658) describes the use of TAS6417 in the treatment of nonsmall cell lung cancer (page 1648, abstract).  In this treatment method, L858R point mutations of exon 21 are described.  Hasako does not describe exon 18 mutation or exon 21 L861 mutations are present in the cancer treated.  Consequently, Hasako neither anticipates nor renders obvious a method of the examined application.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699